PRESS RELEASE FOR INFORMATION, CONTACT: Greg Klaben Vice President of Investor Relations (831) 458-7533 FOR RELEASE 1 PM PDT July 22, 2008 Plantronics Reports First Quarter Fiscal Year 2009 Results Surge in Bluetooth Headset Sales drive Record Audio Communications Group Revenue; Revenue and Earnings per Share Exceed Guidance SANTA CRUZ, CA – July 22, 2008 - Plantronics, Inc., (NYSE: PLT) today announced first quarter fiscal 2009 net revenues of $219.2 million compared with $206.5 million in the first quarter of fiscal 2008. Revenues were above the guidance range of $205 to $210 million.Plantronics' GAAP diluted earnings per share were $0.42 in the first quarter of fiscal 2009 compared with $0.31 in the same quarter of the prior year. This compares to the GAAP EPS guidance issued on April 29, 2008 of $0.26 to $0.30.Non-GAAP diluted earnings per share for the current quarter were $0.45 compared with $0.37 in the first quarter of fiscal 2008.Earnings per share were greater than the previously provided non-GAAP guidance of $0.33 to $0.36. The differences between GAAP and non-GAAP earnings per share for the current quarter are primarily the cost of equity-based compensation and a $1.7 million tax benefit resulting from the expiration of the statute of limitations in certain jurisdictions on previous tax filings. “Our June quarter results reflect strong Bluetooth headset demand primarily as a result of California and Washington adopting hands-free driving laws on July 1, 2008.Enterprise market conditions grew weaker in the U.S. and Europe as the slowdown in the U.S. financial services sector spread to other industries and geographies.Despite the higher mix of lower margin Bluetooth products,a significant improvement in gross margin on our consumer products compensated, resulting in a higher overall company operating margin and an operating profit increase of 25% from the same quarter last year,” said Ken Kannappan, President and CEO.“We are pleased with the better than expected retail placements for our soon to be announced Altec Lansing products.Overall, we remain optimistic about our long-term prospects and ability to enhance shareholder value,” stated Kannappan. Audio Communications Group (ACG) Non-GAAP Results (Office & Contact Center, Mobile, Computer, Clarity) First quarter net revenues of $198.5 million were up 7% compared with $185.6 million in the year-ago quarter.Revenue growth compared to the year-ago quarter was driven by strong demand for Bluetooth headsets of $55.2 million, up 52% from the prior year, and Gaming & Computer products of $9.6 million, up 48% from the prior year.Office and Contact Center (OCC) revenues were $122.8 million, down 7% from the previous year due to continued weakness in North American markets and flat sales in Europe. Gross margin in the first quarter of fiscal 2009 was 45.2% compared with 46.6% in the year-ago quarter.The lower gross margin was due to a product mix shift, with substantially higher sales of lower gross margin Bluetooth headsets and a decline in higher margin Office and Contact Center headsets.However, the impact of this product mix shift was largely offset by substantial improvement in the gross margin on our Bluetooth products as well as some improvement in our OCC products. Operating income increased 0.6% to $33.0 million, and the operating margin was 16.6% compared with 17.7% in the year-ago quarter primarily as a result of the lower gross margin. Audio Entertainment Group (AEG) Non-GAAP Results (Altec Lansing) First quarter net revenues of $20.6 million were down 1.4% from $20.9 million in the year-ago quarter.However, these results are not directly comparable as the year ago figures included approximately $1.7 million of PC & Gaming headset revenue which at that time was managed by AEG and sold under the Altec Lansing brand.Responsibility for all PC & Gaming headsets, regardless of the brand used, was transferred to ACG effective July 1 last year.Gross margin was 8.4% compared with negative 10.6% in the year-ago quarter and the division’s operating loss was $6.0 million compared with $10.8 million. While the turn-around of this division remains heavily dependent on a refreshed product portfolio, other steps have been taken in the past year to return the division to profitability, including the consolidation of manufacturing operations, a reduction in headcount and other cost reductions.The focus on cost reduction enabled the division to operate on expenses 10% lower than the year-ago quarter.Placements of the new products for the Fall launch are going well and supply plans to meet the expected demand are in place.
